Citation Nr: 0948618	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to burial benefits, to include reimbursement for 
transportation costs.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
October 1984.  The Veteran died in September 2005.  The 
appellant is the Veteran's cousin.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.


FINDINGS OF FACT

1.  The Veteran was in receipt of compensation at the time of 
his death.

2.  An invoice from Island Funeral Service submitted by the 
appellant, dated in September 2005, showed unpaid expense in 
the amount of $5,300.

3.  At the time of the Veteran's death, the Veteran was not 
in a VA facility or enroute thereto.

4.  The Veteran's body was not transported for burial in a 
national cemetery.


CONCLUSIONS OF LAW

1.  At the time of the appellant's application for burial 
benefits, the funeral director was the proper claimant, as 
the submitted invoice indicates that the Veteran's burial 
expenses remain unpaid.  38 C.F.R. § 3.1601 (2009).

2.  The appellant has no legal entitlement to VA burial 
benefits.  38 U.S.C.A. 
§§ 2302, 2303, 2305 (West 2002); 38 C.F.R. §§ 3.1600, 3.1601, 
3.1602 (2009).

3.  The criteria for payment of VA burial benefits for 
transportation expenses are not met.  38 C.F.R. §§ 3.1600, 
3.1605, 3.1606 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter. Manning 
v. Principi, 16 Vet. App. 534, 542-43 (2002).  In cases such 
as this, where a claim cannot be substantiated because there 
is no legal basis for the claim, or because undisputed facts 
render the claimant ineligible for the claimed benefit, VA is 
not required to meet the duty to assist a claimant.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

II.  Analysis of Claim

A.  Legal Criteria

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).  A burial allowance is payable under certain 
circumstances to cover the burial and funeral expenses of a 
veteran and the expense of transporting the body to the place 
of burial.  38 U.S.C.A. § 2302 (West 1991); 38 C.F.R. § 
3.1600 (2009).   If a veteran dies as a result of a service-
connected disability or disabilities, certain burial benefits 
may be paid.  38 C.F.R. 
§ 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) At the time of 
death, the veteran was in receipt of pension or compensation; 
(2) the veteran had an original or reopened claim for either 
benefit pending at the time of his death; or (3) the deceased 
was a veteran of any war or was discharged from service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a State (or a 
political subdivision of the State).  38 U.S.C.A. § 2302(a); 
38 C.F.R. § 3.1600(b).  

In addition, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703.  38 C.F.R. 
§ 3.1600(c).  If a veteran dies en route while traveling 
under proper prior authorization and at VA expense to or from 
a specified place for purpose of examination, treatment, or 
care, burial expenses will be allowed as though death had 
occurred while properly hospitalized by VA.  38 C.F.R. § 
3.1605(a).

Under 38 C.F.R. § 3.1601, claims for burial allowance may be 
executed by: (i) the funeral director, if entire bill or any 
balance is unpaid (if unpaid bill or the unpaid balance is 
less than the applicable statutory burial allowance, only the 
unpaid amount may be claimed by the funeral director); or 
(ii) The individual whose personal funds were used to pay 
burial, funeral and transportation expenses; or (iii) the 
executor or administrator of the estate of the veteran or the 
estate of the person who paid the expenses of the veteran's 
burial or provided such services.

Evidence required to complete a claim for the burial 
allowance and the plot or internment allowance, when payable, 
must be submitted within one year from the date of VA's 
request for such evidence.  In addition to the proper claim 
form, the claimant is required to submit  (1) Statement of 
account.  Preferably on funeral director's or cemetery 
owner's billhead showing the name of the deceased veteran, 
the plot or internment costs, the nature and costs of service 
rendered and the unpaid balance and (2) receipted bills that 
must show by whom payment was made and show receipt by a 
person acting for the funeral director or cemetery owner.  38 
C.F.R. § 3.1601 (2009).  

II.  Discussion

The Veteran died in September 2005.  The Veteran's death 
certificate list the cause of death as acute myocardial 
infarction due to essential hypertension.  
Hypercholesterolemia was listed on the death certificate as a 
significant condition contributing to death.  The Veteran was 
not service-connected for the conditions that caused or 
contributed to his death.

At the time of his death, the Veteran was in receipt of VA 
compensation.

The appellant's claim was received in October 2005.  In June 
2006, the RO requested that the appellant provide a receipted 
funeral bill showing the services performed and the name of 
the person from whom payments were received.  The RO also 
requested receipted bills of all creditors whose services 
were performed in connection with the expense of last illness 
and burial of the Veteran.

The appellant submitted receipts and invoices; however, the 
records submitted by the appellant do not satisfy the 
requirements of 38 C.F.R. § 3.1601 because the invoices do 
not indicate that the charges were paid by the appellant.  
The invoice of charges from the Island Funeral Service shows 
an unpaid balance of  $5,300.  

The Board notes that the appellant indicated in an April 2007 
claims form that the $5,300 balance had not been paid.  
Because the appellant's personal funds were not used to pay 
bill from Island Funeral Service, he is not entitled to 
burial benefits.  

The appellant claims entitlement to reimbursement for the 
expenses of transporting the Veteran's remains from American 
Samoa to California for burial.  The appellant submitted an 
invoice from Hawaiian Airlines in the amount of $915.81 for 
the transportation of the Veteran's body from American Samoa 
to California.
Transportation costs are provided for those persons who come 
within the provisions of §§ 3.1600(g) and 3.1605(a)-(d).

Under 38 C.F.R. § 3.1600(g), VA will provide transportation 
expenses for burial in a national cemetery for a veteran who 
was in receipt of compensation at the time of death.  

According to 38 C.F.R. § 3.1605, an amount may be paid not to 
exceed the amount payable under § 3.1600 for the funeral, 
burial, plot or internment expenses of a person who dies 
while in a hospital, domiciliary, or nursing home to which he 
or she was properly admitted under the authority of VA.  38 
C.F.R. § 3.1605 (2009).

In this case, the requirements of §§ 3.1600(g) are not met.  
The evidence shows that the Veteran's body was transported 
from American Samoa to California for burial in a private 
cemetery rather than a national cemetery.

In addition, reimbursement is not warranted under  38 C.F.R. 
§ 3.1605 because record does not show that the Veteran's 
death occurred while traveling under prior VA authorization 
and at VA expense for the purposes of VA examination, 
treatment or care.  38 C.F.R. § 3.1605.  

Based on the foregoing, the Board concludes that the 
appellant is not legally entitled to burial benefits or 
reimbursement for transportation costs.  Because the record 
shows that, at the time of the appellant's claim, the funeral 
bill had not been paid in full, the funeral director, and not 
the appellant, was the proper claimant.  Further, while the 
appellant did provide evidence of payment for the 
transportation of the Veteran's body from American Samoa to 
California, the transportation costs claimed by the appellant 
do not meet the criteria set forth in 38 C.F.R. §§ 3.1600 or 
3.1605.  Accordingly, the appellant is not entitled to 
payment of transportation expenses. 


ORDER


Entitlement to burial benefits, to include reimbursement for 
transportation cost, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


